29 A.3d 603 (2011)
422 Md. 326
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner
v.
Timothy Shawn GORDON, Respondent.
Misc. Docket AG No. 34, September Term, 2010.
Court of Appeals of Maryland.
October 3, 2011.

ORDER
This matter is before the Court following proceedings held in the Circuit Court for Allegany County on a Petition for Disciplinary or Remedial Action filed by the Attorney Grievance Commission of Maryland, Petitioner, against Timothy Shawn Gordon, Respondent, and the transmittal to this Court of the circuit court record, which included the hearing judge's Finding of Facts and Conclusions of Law setting forth professional misconduct committed by Respondent. At the time of oral argument scheduled before this Court on September 7, 2011, Respondent expressed his intention to consent to disbarment, after which the parties submitted a Joint Petition *604 for Disbarment by Consent, Upon consideration thereof, it is this 3rd day of October, 2011,
ORDERED, by the Court of Appeals of Maryland, that Timothy Shawn Gordon be, and he is hereby, disbarred by consent from the practice of law in the State of Maryland, effective immediately, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Timothy Shawn Gordon from the register of attorneys in this Court, and, pursuant to Maryland Rule 16-772(d), shall certify to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State that the name of Timothy Shawn Gordon has been so stricken, and it is further
ORDERED, that the judgment is hereby entered in favor of the Attorney Grievance Commission of Maryland against Timothy Shawn Gordon in the amount of $1200.00.